



Form 10-Q [ntnx-10312018x10qxq1x19.htm]
Exhibit 10.4
NUTANIX, INC.
AMENDED AND RESTATED OUTSIDE DIRECTOR COMPENSATION POLICY
Adopted and approved October 16, 2018
Nutanix, Inc. (the “Company”) believes that granting equity compensation to
members of its Board of Directors (the “Board”, and members of the Board, the
“Directors”) represents an effective tool to attract, retain and reward
Directors who are not employees of the Company (the “Outside Directors”). This
Amended and Restated Outside Director Compensation Policy (this “Policy”)
formalizes the Company’s policy regarding compensation for its Outside
Directors, which shall consist entirely of equity grants. Unless otherwise
defined herein, capitalized terms used in this Policy will have the meaning
given such term in the Company’s 2016 Equity Incentive Plan (as amended, the
“Plan”). Each Outside Director will be solely responsible for any tax
obligations incurred by such Outside Director because of the equity awards such
Outside Director receives under this Policy.
This Policy amends and restates the Company’s Outside Director Compensation
Policy, effective November 16, 2016 (the “Prior Policy”). This Policy will be
effective as of October 16, 2018 (the “Effective Date”) and will govern all
compensation granted to Outside Directors on or following the Effective Date.
The terms of the Prior Policy will continue to govern compensation for Outside
Directors granted prior to the Effective Date.
1.
EQUITY COMPENSATION

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards in addition to those
covered under this Policy. All grants of Awards to Outside Directors pursuant to
this Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made as follows:
a.No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards.
b.Annual Awards. Subject to Section 11 of the Plan, on the date of each annual
meeting of the Company’s stockholders (each, an “Annual Meeting”) beginning with
the 2018 Annual Meeting, each Outside Director will automatically be granted an
award (an “Annual Award”) of restricted stock units (“RSUs”) with a total dollar
value based on Board and other service as follows (such resulting total dollar
value, the “Annual Award Value”), provided, however, that an Annual Award will
not be granted to any Outside Director who is not continuing as a Director
following the applicable Annual Meeting:
Board Member:
$330,000
 
Lead Independent Director:
$20,000
 
 
 
 
Committee Awards:
Chair
Member
Audit
$25,000
$12,500
Compensation
$20,000
$10,000
Nominating and Governance
$10,000
$5,000

The number of Shares subject to an Annual Award will be calculated by dividing
the applicable Annual Award Value by the Per Share Value, rounded down to the
nearest whole Share.
Each Annual Award will vest in full on the earlier of (i) the day prior to the
next Annual Meeting held after the date of grant or (ii) the one-year
anniversary of the date of grant, in each case, subject to the Outside Director
continuing to be a Service Provider through the applicable vesting date.





--------------------------------------------------------------------------------





The Prior Policy provided for the grant of Initial Awards (as defined in the
Prior Policy) to each person who first became an Outside Director following the
effective date of the Prior Policy. In addition, prior to the effectiveness of
the Prior Policy, the Company granted certain of its Outside Directors equity
awards with multi-year vesting schedules in connection with such persons first
becoming Outside Directors that were not fully vested as of the Effective Date
(such awards, together with any Initial Awards granted under the Prior Policy,
“Original Awards”). Notwithstanding anything herein to the contrary, if an
Outside Director’s Original Award is not fully vested prior to or as of the date
of an Annual Meeting, then the portion of the Annual Award Value to be granted
to such Outside Director at such Annual Meeting related to general Board service
shall be $255,000.
c.First Year as Outside Director. Subject to Section 11 of the Plan and except
as provided by the last sentence of this paragraph, each person who first
becomes an Outside Director following the Effective Date will, effective on the
date such person first becomes an Outside Director, whether through election by
the stockholders of the Company or appointment by the Board to fill a vacancy,
automatically be granted an award (a “Pro-Rata Award”) with a total dollar value
equal to the Annual Award Value multiplied by the Pro-Rata Fraction (the
“Pro-Rata Award Value”); provided, however, that a Director who is an Employee
(an “Inside Director”) who ceases to be an Inside Director, but who remains a
Director, will not receive a Pro-Rata Award. Notwithstanding anything herein to
the contrary, no person who first becomes an Outside Director at an Annual
Meeting and who receives an Annual Award as a result thereof will receive a
Pro-Rata Award.
The number of Shares subject to a Pro-Rata Award will be calculated by dividing
the applicable Pro-Rata Award Value by the Per Share Value, rounded down to the
nearest whole Share. Each Pro-Rata Award will vest in full on the day prior to
the next Annual Meeting held after the date of grant, subject to the Outside
Director continuing to be a Service Provider through the applicable vesting
date.
d.Top-Off Awards. Each person holding an Original Award as of the Effective Date
will, effective on the date immediately following the date that such Original
Award becomes fully vested, automatically be granted an award (a “Top-Off
Award”) with a total dollar value equal to $75,000 multiplied by the Pro-Rata
Fraction (the “Top-Off Award Value”).
The number of Shares subject to a Top-Off Award will be calculated by dividing
the applicable Top-Off Award Value by the Per Share Value, rounded down to the
nearest whole Share. Each Top-Off Award will vest in full on the day prior to
the next Annual Meeting held after the date of grant, subject to the Outside
Director continuing to be a Service Provider through the applicable vesting
date.
e.Occurrence of a Change in Control. Notwithstanding the vesting schedules
above, in the event of a Change in Control, each Annual Award, Pro-Rata Award,
and Top-Off Award may be subject to accelerated vesting in accordance with
Section 14(d) of the Plan.
f.Per Share Value. For purposes of this Policy, “Per Share Value” means, with
respect to one Share, the average of the closing trading price of a Share for
the Trading Days occurring during the 30-day calendar period ending on the last
Trading Day immediately prior to the grant date, or such other methodology as
the Board may determine prior to an Award becoming effective. For the purposes
of this Policy, “Trading Day” means any day during which the NASDAQ Global
Select Market is open for trading.
g.Pro-Rata Fraction. For the purposes of this Policy, “Pro-Rata Fraction” means
a fraction (A) the numerator of which is the number of calendar days that occur
from and including the Monday of the week during which the applicable date of
grant of a Pro-Rata Award or a Top-Off Award occurs until and including (i) if
known as of the date of such calculation, the day prior to the next Annual
Meeting (the “Next Meeting Date”), or (ii) if the Next Meeting Date is not known
as of the date of such calculation, the one-year anniversary of the previous
Annual Meeting, and (B) the denominator of which is 365.
2.
TRAVEL EXPENSES

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.
3.
ADDITIONAL PROVISIONS

All provisions of the Plan that are not inconsistent with this Policy will apply
to Awards granted to Outside Directors.
4.
REVISIONS

The Board may change and otherwise revise the terms of Awards granted under this
Policy, including, without limitation, the number of Shares subject thereto, for
Awards of the same or different type granted on or after the date the Board
determines to make any such change or revision.





--------------------------------------------------------------------------------










